Citation Nr: 0927628	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-17 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, as secondary to service-connected left foot 
disabilities and service-connected left ankle limitation of 
movement.

2.  Entitlement to service connection for a bilateral knee 
disability, as secondary to service-connected left foot 
disabilities and service-connected left ankle limitation of 
movement.

3.  Entitlement to service connection for a right foot 
disability, to include as secondary to service-connected left 
foot disabilities and service-connected left ankle limitation 
of movement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & G.B.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to December 
1984.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from May 2004 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Cleveland, Ohio, and Portland, Oregon.  The 
Veteran now resides in Oregon, so the matter is now handled 
by the RO in Portland, Oregon.

In a December 2005 rating decision, the RO denied the 
Veteran's claims for entitlement to service connection for a 
bilateral knee disability, bilateral leg swelling, bilateral 
ankle disability, bilateral pes planus, and migraine 
headaches.  The Veteran submitted a notice of disagreement 
(NOD) in June 2006 and again in August 2006.  A statement of 
the case (SOC) was not provided until June 2008, more than 
two years after the Veteran's NOD.  Additionally, this SOC 
was sent to an incorrect address.  Service connection was 
ultimately granted for left foot pes planus, left ankle 
disability, and migraines in a June 2008 rating decision.  

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in March 2009 by the 
undersigned Veterans Law Judge.  During the hearing, the 
issues of bilateral leg and ankle swelling were dropped.  
However, the Veterans Law Judge heard testimony regarding the 
remaining issues of entitlement to service connection for a 
bilateral knee disability as secondary to service-connected 
pes planus of the left foot, and entitlement to service 
connection for a right foot disability.  

Although a formal VA Form 9 has not been filed as to these 
issues, the Board finds that based on the Veteran's 
testimony, these issues are on appeal.  See Sondel v. Brown, 
6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 
225, 228-29 (1993) (VA is obligated to review all issues 
which are reasonably raised from a liberal reading of the 
appellant's appeal).  To construe otherwise would raise 
serious due process issues, especially in light of the 
nonadversarial and pro-claimant VA claims adjudication system 
and result unnecessary delays of the adjudication.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  

During the March 2009 hearing, the Veteran raised the issue 
of entitlement to service connection for a back disability, 
as secondary to his service-connected left foot and ankle 
disabilities.  This issue is REFERRED to the RO for 
appropriate action.

After reviewing the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a left hip disability and a bilateral knee disability as 
secondary to service-connected left foot disabilities and 
service-connected left ankle limitation of movement, and 
entitlement to service connection for a right foot 
disability.  The Veteran asserts that he has to walk and 
stand differently due to his service-connected left foot and 
ankle, and as a result, his left hip, knees, and right foot 
are extremely painful.  Additionally, the Veteran not only 
asserts that his right foot disability is secondary to his 
left foot disability, but that the right foot disability was 
treated during service. 

The duty to assist has not been met.  As set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA), the Department 
of Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009).  Under the VCAA, when VA receives a claim, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim; that VA will seeks to 
provide; and that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Veteran was given VCAA notice in February 2004 and April 
2005.  However, these letters only notified the Veteran of 
the requirements for direct service connection.  Notification 
of what the evidence must demonstrate for these secondary 
service-connection claims must be provided to the Veteran.  
Furthermore, the Veteran has not yet been provided with 
notice regarding the effective date and disability 
evaluations available when service connection is established 
for any claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, it appears as though records are missing from 
the Veteran's claims folder.  The Veteran testified in the 
BVA hearing of March 2009 that he was treated by a private 
physician, Dr. Cozack.  These records are not located in the 
file.

Finally, a remand is required in order to afford the Veteran 
a VA examination and opinion.  A VA examination or opinion is 
necessary if the evidence of record: (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the Veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury or disease in service or with another service-
connected disability, but (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Regarding service connection for a right foot disability, 
service treatment records indicate the Veteran was seen on 
multiple occasions for complaint of right foot and right toe 
pain during service.  In December 1973, the Veteran 
complained of right foot pain, and an x-ray showed no 
significant abnormalities.  He was diagnosed with right foot 
pes cavus and was given arch support and put on light duty.  
In January 1974, the Veteran complained of right heel pain, 
and was diagnosed with Achilles tendonitis.  An x-ray from 
April 1978 indicated there was an old fracture of the tarsal 
navicular of the right foot.  In March 1980, the Veteran 
complained of pain in his big toe of the right foot.  An x-
ray revealed a bipartite sesamoid, with no evidence of 
fracture, rule out gouty arthritis.  A few days later, the 
Veteran returned with additional complaints of right foot 
pain.  The impression was chronic pain of the right hallux 
metatarsophalangeal (MTP) joint, with no evidence of gout.  
Anti-inflammatory medication was prescribed.

In addition to having a foot disability during service, the 
Veteran asserts that he also now suffers from a right foot 
disability due to his service-connected left foot and ankle 
disabilities.  Additionally, the Veteran has testified that 
he experiences pain in his left hip and bilateral knees due 
to his altered gait that is a result of his service-connected 
left foot and ankle disabilities.  VA outpatient records 
indicate the Veteran has made multiple complaints of 
bilateral foot and leg pain.  Also, the Veteran was diagnosed 
with bilateral flat feet in December 2002 during a VA 
outpatient visit, and an x-ray from August 2005 indicated 
there was a hallux valgus deformity bilaterally, with 
posterior plantar bony calcaneal spurs, small to moderate in 
size.  A VA examination and opinion is necessary to make a 
decision on these claims.




Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice for the 
issues on appeal, including an explanation 
as to the information or evidence needed 
to establish a claim based on secondary 
service connection.

2.  Send the Veteran notice informing him 
of the evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, must be fully met. 

3.  Obtain and associate with the 
claims all updated VA treatment 
records, and all private treatment 
records identified, specifically from 
Dr. Cozack.  If no further records are 
available, properly document a negative 
response in the file.

4.  Afford the Veteran VA examinations 
for a left hip disability, a bilateral 
knee disability, and a right foot 
disability.  The claims folder should be 
made available to the examiner for 
review.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

Contact the Veteran prior to scheduling 
the examination  in order to attempt to 
comply with his physical problems which 
he reports limit his ability to travel 
long distances.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and for each disability, 
offer comments and an opinion addressing 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that 
the Veteran's left hip, bilateral knee, 
and/or right foot disability is 
proximately due to or aggravated by his 
service-connected left foot disabilities 
or left ankle disability.

Additionally, the examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is at least as likely as not 
that the Veteran's current right foot 
disability had its onset during service 
or is any other way causally related to 
his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.   

5.  After all of the above actions have 
been completed, and the Veteran has been 
given adequate time to respond, 
readjudicate his claims.  If the claims 
remain denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




